Citation Nr: 1312035	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  08-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a right shoulder joint separation with degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In a December 2006 rating decision, the RO denied entitlement to a rating in excess of 30 percent for the service-connected disability.  In a July 2007 rating decision, the RO granted service connection for arthritis of the right shoulder, assigning a noncompensable (zero percent) rating.  The Veteran perfected an appeal of the 30 percent rating and disagreed with the noncompensable rating for arthritis.  The RO has now treated the claims on appeal as one issue, and the Board continues that characterization of the issue as it accurately addresses the two ratings assigned for the various aspects of the service-connected right shoulder disability. 

During the course of the appeal, in an October 2008 rating decision, the RO granted a noncompensable (zero percent) disability rating for status post resection of distal right clavicle with residuals of stable scar associated with the Veteran's residuals of a right shoulder joint separation with degenerative joint disease, effective October 4, 2007.  As evidenced by the claims folder, the Veteran did not express disagreement with either the assigned disability rating or effective date.  Accordingly, this issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].
The Veteran presented testimony at a Travel Board hearing in August 2009 which was chaired by an Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  In a January 2013 letter, the Veteran and his representative were notified by the Board that the Acting Veterans Law Judge who conducted the August 2009 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  A review of the record reveals that the Veteran responded to the January 2013 letter and did not request another hearing before a Veterans Law Judge.  The Board will therefore proceed with review of the case.  

In addition, as will be discussed fully below, the Veteran has alleged unemployability due to his service-connected right shoulder disability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board and has been added to the issues on appeal.

In September 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the right shoulder disability claim in a September 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for a left ear hearing loss disability as well as for depression, to include as secondary to service-connected right shoulder disability, have been raised by the Veteran in July 2009 and August 2009 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability has not been productive of limitation of the arm to 25 degrees from side, even taking pain and functional impairment into account; his right shoulder disability is not currently manifested by impairment of the humerus, malunion of the clavicle or scapula, or ankylosis of the scapulohumeral articulation.
 
2.  The evidence of record does not show that the Veteran's service-connected right shoulder disability is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the service-connected residuals of a right shoulder joint separation with degenerative joint disease have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2012).

2.  Application of the extraschedular rating provisions is not warranted for the Veteran's service-connected right shoulder disability.  38 C.F.R. § 3.321(b) (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for a service-connected right shoulder disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2010, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or AMC to obtain updated VA treatment records for the Veteran's right shoulder disability and afford him a VA examination for the right shoulder disability and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, updated VA treatment records pertaining to the Veteran's right shoulder disability have been obtained and associated with his claims folder.  Moreover, the Veteran was provided a VA examination for his right shoulder disability in September 2010 and a report of the examination was associated with his claims folder.  The Veteran's right shoulder disability claim was readjudicated via the September 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's right shoulder disability claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in June 2006, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, Social Security Administration (SSA) records, and VA treatment records.  

As noted above, the Veteran also was afforded a hearing before an Acting Veterans Law Judge during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting Veterans Law Judge fully explained the issue on appeal during the hearing and specifically discussed the Veteran's right shoulder symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the Veteran's limitation of motion.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations for his right shoulder disability in November 2006, August 2008, and September 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right shoulder disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the November 2006 VA examiner indicated that the Veteran's claims folder was not available for review.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of right shoulder pain.  An examination was then performed that addressed all the relevant rating criteria.  

In short, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He presented testimony before an Acting Veterans Law Judge in August 2009.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an increased disability rating for a right shoulder disability.


Higher evaluation for Right Shoulder Disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2012).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2012); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2012).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2012).

The Veteran is currently assigned a 30 percent disability rating for residuals of a right shoulder joint separation with degenerative joint disease under Diagnostic Code 5201 [arm, limited motion of].  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Code 5201 (limitation of motion of the arm).  

The evidence of record does not show ankylosis of the right shoulder.  Accordingly, Diagnostic Code 5200 is not applicable.  Additionally, the evidence does not show impairment of the humerous such as recurrent dislocation at the scapulohumeral joint or malunion, fibrous union, or nonunion of the humerous.  As such, Diagnostic Code 5202 is not applicable.  Further, the Board notes that the Veteran has been diagnosed with post acromioclavicular separation and surgical repair times three and right infraspinatus tendonitis and partial rotator cuff tear.  However, the most recent medical evidence does not indicate impairment of the clavicle or scapula.  Specifically, an X-ray report dated August 2008 reveals unremarkable findings.  Moreover, a June 2008 SSA X-ray report reveals no dislocation.  As such, Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, is not applicable.      

In short, the Board finds that the Veteran's right shoulder disability is appropriately rated under Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

An initial matter, the Board observes that the Veteran is right handed.  Thus, his right shoulder is his major (or dominant) shoulder.  As indicated above, the Veteran is currently rated as 30 percent disabling under Diagnostic Code 5201.  In order to warrant a 40 percent rating under Diagnostic Code 5201, the evidence must demonstrate limitation of motion to 25 degrees from the side.  See 38 C.F.R.           § 4.71a, Diagnostic Code 5201 (2012).
VA treatment records dated June 2005 and February 2006 document the Veteran's treatment for his right shoulder disability.  He reported moderate right shoulder pain and was diagnosed with persistent/recurrent acromioclavicular joint symptoms and rotator cuff tendinitis.  He also noted that he had three surgeries on his shoulder since discharge from military service in August 1982.

The Veteran was afforded a VA examination in November 2006.  He complained of continued pain in his right shoulder and weakness in his right arm.  He had difficulty lifting heavy objects and was not able to lift anything above his head.  He used medication for treatment.  He denied stiffness, swelling, heat, redness, instability, giving way, incapacitation, or flare-ups of his shoulder.  He also reported that he was independent in activities of daily living, transfers, and ambulation.  He used an assistive device and stated that his shoulder disability restricts him from performing household chores as well as yard work.  

Upon physical examination, the VA examiner reported that the Veteran was alert and oriented and was not in acute distress.  The shoulder was without swelling, effusion, or deformity.  Although there was no muscle wasting of the right shoulder, there was crepitation.  Range of motion testing revealed flexion to 67 degrees, extension to 26 degrees, abduction to 54 degrees, external rotation to 8 degrees, and internal rotation was reported as limited to the sacral area.  Pain was reported throughout the entire range of motion process.  However, repetitive motion testing did not change the range of motion or the Veteran's symptoms.  The examiner reported that during a flare-up, the Veteran could have further limitations in range of motion and amount of pain in functional capacity, but was unable to estimate the additional loss of range of motion without resorting to mere speculation.  The Veteran did not complain of fatigue.  An X-ray report of the right shoulder revealed impressions of status post acromioclavicular separation and degenerative arthritis of the right shoulder.    

A VA treatment record dated September 2006 documents the Veteran's continued complaints of right shoulder pain.  Examination of his shoulder revealed "minimally restricted movements" and no focal bony tenderness.  However, a November 2006 VA treatment record notes his complaints of persistent right shoulder pain and "very poor" range of motion.  An MRI report of the right shoulder dated January 2007 revealed an impression of tendinosis of infraspinatus tendon and intact rotator cuff.  An April 2007 VA evaluation noted "moderate" degree of restriction of range of motion, particularly in the internal and external rotation and that the Veteran exited the pain by muscle guarding at the tail end of the range.  A June 2008 treatment record documents his complaints of flare-ups, although no inflammation was noted upon examination.  A January 2009 VA evaluation documented flexion/abduction of about 145 degrees.  Treatment records dated from March 2009 to July 2010 document his complaints of right shoulder pain.

An SSA evaluation dated June 2008 noted that the Veteran was able to reach up with his right arm up to 20 or 30 degrees and had difficulty trying to rotate back with that arm.  The Veteran reported pain in his arm with any significant range of motion.  He had some muscle spasms across the right subscapular region.  An X-ray report of the right shoulder revealed chronic degenerative changes particularly around the acromioclavicular joint and no significant dislocation.   

The Veteran was provided a VA examination in August 2008.  He complained of throbbing in his right shoulder as well as stiffness and flare-ups which occurred daily upon awakening from sleep after lying on his right shoulder during the night.  The flare-ups subsided after taking medication.  He was independent with all activities of daily living except bathing.  He did not use an assistive device for ambulation.  He stated that he is not able to lift more than 20 pounds from the floor to waist with both arms and can not raise his right arm overhead which limits his employment opportunities.  

Upon physical examination, the VA examiner noted no swelling, increased warmth, or redness.  There was tenderness on palpation of the acromioclavicular joint and anterior shoulder.  Range of motion testing revealed forward flexion to 90 degrees with pain from 30 degrees, abduction to 90 degrees with pain at 70 degrees, and internal rotation to 50 degrees and external rotation to 40 degrees with pain throughout.  After five repetitions, there was no change in active range of motion or the painful arc of range.  The examiner was unable to passively increase the range due to the Veteran's resistance.  The examiner also reported that during a flare-up, the Veteran could have further limitations in his right shoulder range of motion and an increase in right shoulder pain affecting his functional capacity.  However, she could not estimate the additional loss in function without resort to speculation.  An X-ray report of the right shoulder revealed unremarkable findings.  The examiner diagnosed the Veteran with status post acromioclavicular separation and surgical repair times three with residuals.    

The Veteran was afforded another VA examination in September 2010.  He complained of limitation of arm motion with pain in the right shoulder for which he takes hydrocodone on a daily basis for management of the pain.  He stated that he requires assistance from his wife with regard to putting on clothes and bathing.  He also reported that he avoids lifting heavy objects or doing yard work due to the pain in his right shoulder.  Pertinently, he did not report any flare-ups.  He did not use assistive devices.

Upon physical examination of the right shoulder, the VA examiner recorded range of motion testing of forward flexion to 30 degrees, abduction to 40 degrees, external rotation to 10 degrees, and internal rotation to 80 degrees.  This was both initially as well as on repetition and passively.  The examiner reported that there was evidence of pain both in groaning and resistance as well as grimacing throughout the entire range of motion with the eventual limitation being the onset of severe pain bringing about the sensation of any further manipulation.  The examiner also reported that during an acute flare-up, the Veteran would have further limitation of motion and decreased function.  However, he stated that the further limitation of motion could not be determined on the day of the examination without resorting to mere speculation as the Veteran did not report any flare-ups.  Strength of the right shoulder was 2/5 secondary to the onset of pain, these within the modalities of flexion, anterior flexion, and abduction.  Additionally, the resistance to pain in the shoulders was evidenced by grimacing and groaning.  

The Veteran testified as to the pain in his right shoulder at the August 2009 Board hearing.  He reported that he is not able to cook, bathe without assistance, put on clothing, do yard work, wash dishes, lift heavy objects, or sleep well.  See the August 2009 Board hearing transcript, pgs. 3-7.  He also testified that he uses pain medication for treatment.  Id. at page 7.  The Board also notes that the Veteran's wife submitted a statement dated August 2006 which documents the Veteran's difficulty sleeping due to the right shoulder pain as well as a statement dated August 2006 from the Veteran's former employer who indicated that the Veteran was not able to lift objects.   

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his right shoulder disability at any time during the course of the appeal.  The Board notes that, at worst, his right shoulder flexion is limited to 30 degrees (including consideration of pain), and his right shoulder abduction is only limited to 40 degrees.  The Board has considered the June 2008 SSA examination showing the Veteran's right arm flexion as limited to 20 or 30 degrees, but finds that by not identifying specifically when the Veteran experienced limitation of flexion, and not performing repetitive range of motion testing, this examination is of less probative value than the remainder of the medical evidence of record which documents a minimum of 30 degrees flexion and included repetitive testing.  Thus, at worst, his right shoulder flexion is limited to 30 degrees, and abduction to 40 degrees.  

The Board acknowledges that the Veteran certainly has significant limitation of motion of the right shoulder.  This range of motion most nearly approximates motion of the arm limited to midway between the side and shoulder level.  This is consistent with the current 30 percent rating for the major arm under Diagnostic Code 5201.  The evidence does not show that his right arm motion is limited to 25 degrees from the side.  As noted above, his right shoulder abduction is to 40 degrees at worst. 

The Board has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 (2012).  See DeLuca, supra.  In this regard, the Board notes the Veteran's report that he experiences pain in his shoulder and is unable to bathe on his own or lift heavy objects.     

However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40. As noted above, at the September 2010 VA examination, the most recent examination of record, range of motion testing revealed forward flexion to 30 degrees, abduction to 40 degrees, external rotation to 10 degrees, and internal rotation to 80 degrees.  This was both initially as well as on repetition and passively.  Crucially, the VA examiner reported that although there was evidence of pain both in groaning and resistance throughout the entire range of motion, the onset of severe pain preventing any further manipulation was the onset of limitation.  Moreover, because the Veteran did not report flare-ups, the examiner was unable to determine additional limitation of motion without resort to speculation.  Similarly, range of motion testing conducted during the August 2008 VA examination revealed forward flexion of 90 degrees with pain at 30 degrees, abduction to 90 degrees with pain at 70 degrees, and internal rotation to 50 degrees and external rotation to 40 degrees with pain throughout.  After five repetitions, there was no change in range of motion.  Finally, range of motion testing conducted during the November 2006 VA examination revealed forward flexion to 67 degrees, extension to 26 degrees, abduction to 54 degrees, external rotation to 8 degrees, and internal rotation limited to sacral area.  Although pain was reported throughout range of motion testing, the VA examiner reported that range of motion was not altered on repetitive testing.  No competent medical opinion contradictory to that of the VA examiners or other medical treatment reports with regard to the onset of pain during range of motion testing is of record.  Accordingly, the Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  The current 30 percent rating adequately compensates the Veteran for any functional impairment attributable to his right shoulder disability.  See 38 C.F.R. §§ 4.41, 4.10 (2012).  

Accordingly, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for the right shoulder disability at any time during the course of the appeal.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2012); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the Veteran has complained of pain radiating down his right arm due to his right shoulder disability.  See  a VA treatment record dated June 2008.  However, the medical evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating.  Specifically, the November 2006 VA examination documented reflex testing of 2+.  Moreover, an April 2007 VA evaluation noted muscle tone on the right shoulder measuring 4/5.  Further, the August 2008 VA examination documented strength testing of 5/5.  A January 2009 VA evaluation documented normal motor and sensory testing of the upper extremities.  Finally, the Board notes that the Veteran has not been diagnosed with any neurological disability associated with his right shoulder disability.  

Based on this record, the Board finds that a separate rating for neurological impairment is not warranted.   

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the shoulder and associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a right shoulder joint separation with degenerative joint disease is denied.




REMAND

The Board observes that the Veteran reported that he has been unemployed since July 2006 due to his right shoulder disability.  Moreover, the September 2010 VA examiner reported that the Veteran would not be employable at any jobs requiring repetitive or strenuous use of his right arm.  He further reported that although the Veteran would be able to perform sedentary work that would not require strenuous activity or repetitive emotion, given his lack of education, such a job would be very difficult to obtain.  As such, the Board finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

Accordingly, the matter should be remanded to the RO for adjudication of whether referral of the Veteran's claim for consideration of TDIU on an extraschedular basis is warranted, in accordance with the holding in Rice.  The Board also notes that, pursuant to the September 2010 remand, following obtaining an opinion with respect to employability, the AOJ was directed to take appropriate rating action as to this claim.  Although an opinion with regard to employability was obtained in September 2010, no subsequent action was taken in accordance with the remand instructions.  
Accordingly, the case is REMANDED for the following action:

Consideration of whether referral for TDIU on an extraschedular basis is warranted must be adjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


